Order entered February 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00927-CR
                                       No. 05-12-00928-CR

                                  STEVEN ROCHA, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F12-55213-P, F10-58318-P

                                             ORDER
        The Court GRANTS court reporter Lisabeth Kellett’s January 29, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Kellett to file the reporter’s record within TEN DAYS from the date of

this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE